Citation Nr: 0211990	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
March 1953.  He died in December 1995. The appellant is the 
deceased veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which found that the appellant had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  In May 2001, the Board found 
that the appellant had submitted new and material evidence, 
reopened the claim and remanded the matter to the RO for 
additional development.  The matter has been returned to the 
Board.  

The Board notes, as it did in the 2001 remand decision as 
well as in an earlier July 1998 decision, that the 
appellant's representative submitted written memoranda to the 
RO in which it was argued that a claim of accrued benefits as 
to the service-connection claim remained open before the RO.  
That issue of accrued benefits was withdrawn by the appellant 
in November 1996, as noted in the most recent Supplemental 
Statement of the Case (SSOC) and is not before the Board.  

However, the Board also noted that the appellant had raised 
an additional issue which had not yet been addressed by the 
RO.  Although the appellant, since November 1998, has 
repeatedly discussed her contention that the veteran should 
have been rated higher for his two service-connected 
disabilities at the time of his death, it does not appear 
that the RO has addressed these contentions.  These were 
being adjudicated at the time of the veteran's death.  The 
appellant has maintained that while she withdrew the accrued 
benefits claim as to the service connection claim, she has 
not withdrawn this other claim regarding the increased 
ratings.  In fact, the claimant mentioned this contention in 
an October 2001 telephone call to the RO.  As this additional 
issue had not been adjudicated and developed, and as it was 
not intertwined with the issue on appeal, it was referred to 
the RO for appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
It is again referred to the RO as the record does not reflect 
that it was properly addressed.  The file merely contains a 
notation that the service organization withdrew this claim in 
November 1996.  The RO should determine whether adjudication 
is necessary and inform the appellant as appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2. The veteran died in December 1995.  The cause of death 
listed on the death certificate was ischemic cardiomyopathy. 

3.  At the time of his death, the veteran was service-
connected for peripheral vascular disease of the right lower 
extremity, rated as 20 percent disabling; and residuals of a 
right tibia/fibula fracture with paresthesia and history of 
claw toes, rated as 20 percent disabling.  The veteran's 
combined service connected rating was 40 percent.

4.  Ischemic cardiomyopathy was not shown during the 
veteran's active military service or within an appropriate 
presumptive period following separation, and is not shown to 
have been otherwise related to service or a service-connected 
disability.  

5.  A service-connected disability did not contribute 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the appellant was 
informed by the RO as to the requirements to substantiate her 
claim in both the May 2001 Board remand and the subsequent 
communications from the RO, including a May 2001 notification 
letter.  The SSOC issued in April 2002 informed the appellant 
of the requirements of her claim in compliance with the newly 
enacted VCAA.  A medical opinion was obtained by VA in March 
2002 in compliance with the remand order.  Social Security 
records were obtained.  No further assistance appears to be 
warranted.  Consequently, the Board finds that development of 
the matter for an additional medical opinion is not 
necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2001).

II.  Cause of Death

The appellant contends that the veteran died as a result of 
his service-connected disabilities, specifically as a result 
of peripheral vascular disease.  She does not contend and the 
record does not show that the disorder listed on the 
certificate of death were incurred in or aggravated in 
service, or manifest to a compensable degree within any 
applicable presumptive period.  Review of the record confirms 
this fact.  She does maintain, however, that the veteran's 
service-connected peripheral vascular disease (PVD) caused 
the veteran's death.  Specifically she asserts that his PVD 
caused his ischemic heart disease which in turn caused his 
death, and that therefore a grant of service connection is 
appropriate. 

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a casual connection.  Id.  

In the present case, the veteran's death certificate shows 
that he died in December 1995 of ischemic cardiomyopathy.  No 
other significant conditions were listed.  As noted, at the 
time of the veteran's death, service connection was in effect 
for peripheral vascular disease of the right lower extremity, 
rated as 20 percent disabling; and residuals of a right 
tibia/fibula fracture with paresthesia and history of claw 
toes, rated as 20 percent disabling.  The veteran's combined 
service connected rating was 40 percent.  

Service medical records indicate that the veteran injured his 
right leg in service and that the service-connected residuals 
of fracture as well as the PVD are related to that injury. 

VA treatment records from Hines VA medical center showing 
cardiomyopathy and related manifestations date from 1993 to 
his death in December 1995.  In January 1993 the veteran was 
being treated for progressive PVD.  He was being treated for 
severe cardiomyopathy by June 1994.  At that time, he was 
hospitalized for a week for problems related to an inability 
to walk secondary to right lower extremity weakness for six 
previous months.  He developed stenosis of the carotids and 
underwent bilateral carotid endocardectomy for this problem 
in May 1995.  His problems at that time included diabetes, 
cardiomyopathy with 30 % stenosis, history of alcohol abuse, 
peripheral neuropathy with lumbar radiculopathy and 
peripheral vascular disease.  It was recommended that he 
obtain assistive devices for use in the home to decrease 
having to ambulate long distances.  Records of price lists 
for prosthetic and assistive devices have been submitted.  
Records from 1995 also show that the veteran was being 
treated for cerebrovascular accident (CVA) with right upper 
extremity weakness.  When seen the day before his death for 
follow-up, he denied CVA, TIA or other symptoms.  It was felt 
he was doing well.  He was discharged from the PVC clinic and 
was to follow-up with the vascular lab.  Sadly, he died 
shortly thereafter.  

Records from the Social Security Administration (SSA) show 
that the veteran was found to meet the SSA requirements for 
disability in a determination dated in November 1993 due to 
congestive heart failure and impaired circulation.  Medical 
evidence used in making that determination included VA 
records.  

The appellant has submitted medical literature, including 
articles on a connection between peripheral vascular disease 
and cardiovascular problems, ischemia of the heart, feet and 
legs, and the connection between ischemia and heart attacks, 
as well as the risk factors including smoking, diabetes and 
obesity.  The article also noted that the combination of PVD 
and a coexisting heart condition could be fatal.  Also 
submitted was a printed copy of internet information about 
peripheral vascular disease, and how its symptoms include 
pain in the legs or feet, clammy and cold skin, and a 
diminished sense of heat and cold.  

The appellant has steadfastly maintained in her testimony and 
her arguments that the PVD led to the veteran's heart disease 
which caused his death.  In February 2000 hearing testimony, 
her son testified that they believed that the ischemia 
traveled and progressed through the veteran's body from his 
legs ultimately to his heart.  The son testified that the 
father was told by a doctor he was not considered a good 
candidate for a heart transplant because it would have been a 
waste of a good heart considering the PVD.  The son and the 
appellant stated that the veteran required more and more 
assistive devices, rolling walkers and orthotics, as evidence 
of his progressive weakness.  

Following the Board's remand, in which it was decided that 
the claim was reopened and that additional development was 
required, the RO obtained a medical opinion on the likelihood 
of whether the veteran's death was related to  service-
connected disability or otherwise to service.  In March 2002, 
the veteran's file was reviewed by a VA physician who is a 
heart specialist.  That doctor carefully reviewed the claims 
folder, previous medical examination and the Board's remand 
instructions.  The examiner noted the VA examination in 1993, 
with the diagnosis of alcohol abuse, alcoholic heart disease 
with cardiomyopathy and congestive heart failure, 
claudication of the legs.  The examiner also noted the death 
certificate as well as the service-connected diseases listed 
in the claims file.  The examiner concluded that the etiology 
of the veteran's heart disease and congestive heart failure 
was alcohol abuse and not coronary (ischemic) heart disease.  
It was noted that alcohol does cause a cardiomyopathy and 
that there was no evidence of ischemic heart disease, i.e., 
angina pectoris or myocardial infarction in the veteran.  The 
examiner noted the service-connected PVD caused claudication 
which was unrelated in any way to the alcoholic 
cardiomyopathy.  The examiner opined that the death 
certificate should have been alcoholic cardiomyopathy.  There 
was no relationship between peripheral vascular disease 
caused by the trauma and the alcoholic cardiomyopathy, caused 
by drinking alcohol.  Therefore, the examiner opined that the 
cause of the veteran 's death was alcoholic cardiomyopathy, 
that it was not as least as likely as not that the veteran's 
death was causally related to his active service or to 
service-connected PVD of the right lower extremity, and it 
was not as least as likely as not that the service-connected 
disabilities caused or substantially contributed to his 
death.  

The cause of death, ischemic cardiomyopathy, was not shown 
during the veteran's active military service or within an 
appropriate presumptive period following separation, and the 
appellant does not contend otherwise.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  Rather, it is contended that 
the service-connected peripheral vascular disease contributed 
substantially to cause the veteran's death.  The Board has 
evaluated the foregoing, and concludes that the preponderance 
of the evidence is against a finding that the veteran's 
service-connected PVD caused or materially contributed to his 
death.  In this regard, the Board finds that with respect to 
the evidence presented, the greatest weight must be accorded 
the opinion of the VA heart specialist who reviewed the 
entire file and offered his expert opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (It is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of the medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to be given 
the attached medical opinions are within the province of the 
Board).  The Board recognizes that the veteran was suffering 
from PVD in the years prior to his death, and that his 
condition did appear to cause weakness as well as 
claudication as cited by the VA heart doctor.  The Board 
further recognizes that the medical literature submitted 
suggests a relationship, generally, between such conditions 
as PVD and heart diseases.  However, in weighing that 
evidence against the VA doctor's opinion dated in March 2002, 
the Board accords greater probative weight to the VA opinion, 
due, in part, to the degree of certainty of the opinion, as 
well as the thorough review of this veteran's records that is 
reflected in the opinion, and the doctor's specialty.  

While the veteran's widow has submitted the aforementioned 
medical literature, these only suggested that there could be 
a link between this veteran's service-connected PVD and his 
diagnosed cardiomyopathy.  Further, the literature also cited 
risk factors, including smoking cigarettes, and diabetes, 
which the veteran did have in his history.  In contrast, the 
VA examiner acknowledged the argument as to a relationship 
between PVD and the veteran 's death, but offered that the 
PVD was in no way related to the veteran's heart disease and 
that the veteran's death was not related in any way to his 
service-connected disabilities.  

The Board observes that clinical treatment records dating 
from 1993 to the time of the veteran's death only note that 
the veteran had a history alcohol abuse, but do not 
specifically note alcoholic cardiomyopathy.  Nonetheless, the 
Board is satisfied that the opinion of the heart specialist 
is sound and well-supported inasmuch as it finds no basis in 
the record to conclude that the veteran's death is related to 
service-connected PVD.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support a veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  The Board concludes that the heart 
specialist's opinion obtained by the RO in March 2002 in fact 
did consider the material supporting the appellant's 
position.  The Board finds that the specificity of this 
opinion as well as the degree of certainty in which it was 
rendered make it of significant value in determining the 
critical issue in this case, and adopts the opinion.  

While the Board has carefully considered the appellant's 
opinions, as well as those of her son, in reviewing the 
matter on appeal, the Board notes that as a lay person, 
lacking in medical training and expertise, the appellant and 
her son are not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, in light of the foregoing, the 
appellant's claim must be denied.  

As the preponderance of the evidence is against the 
appellant's claim, it follows that the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. §§  5103, 
5103A (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	WARREN W. RICE, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

